Citation Nr: 0123526	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  91-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and witness C. M. H.



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board's denial of additional claims for service 
connection for disabilities involving the veteran's liver, 
kidney, spine, prostate and hypertension was summarily 
affirmed in a January 1997 memorandum decision of the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court").  The Court went on to 
indicate, however, that the veteran had possibly appealed 
other claims, for increased ratings for anxiety reaction and 
a right knee disability (each rated as 10 percent disabling).  
The Court remanded these issues to the Board for appropriate 
disposition, and in October 1997, the Board remanded these 
issues for further procedural and evidentiary development.  
As will be shown more fully below, the Board is satisfied 
that the development that was requested by the Board's remand 
and that is required by the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA), has been accomplished to the extent possible, and 
that remand for additional development is not warranted.

The Board further notes that with respect to the issue of 
entitlement to an increased evaluation for a right knee 
disorder, a September 1999 rating decision increased the 
evaluation for this disability to 20 percent, effective from 
June 1992.  The veteran has continued the appeal.

With respect to the issue of the veteran's entitlement to an 
increased rating for anxiety reaction, the Board notes that 
the rating criteria for this disability were changed 
effective November 7, 1996, and that the Board is therefore 
precluded from applying the new criteria prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.  
After the effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria are more favorable.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Finally, in his most recent statement, the veteran apparently 
expresses disagreement with the effective date assigned for a 
20 percent evaluation for his right knee disorder.  This 
claim has not been developed for current appellate 
consideration and is referred to the regional office (RO) for 
further clarification and/or adjudication. 


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by 
symptoms that more nearly approximate moderate but not severe 
impairment; ankylosis or impairment of the tibia and fibula 
is not indicated.

2.  Prior to November 6, 1996, the veteran's service-
connected anxiety reaction was manifested by symptoms that 
did not more nearly approximate definite social and 
industrial impairment.

3.  After November 7, 1996, anxiety reaction is manifested by 
symptoms that do not more nearly approximate definite social 
and industrial impairment, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

4.  Since November 7, 1996, a rating in excess of 10 percent 
is not warranted under either the "old" criteria or the 
"new" criteria.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's right knee disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2000).

2.  Prior to November 6, 1996, the criteria for an evaluation 
in excess of 10 percent for anxiety reaction have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).  

3.  Since November 7, 1996, the criteria for an evaluation in 
excess of 10 percent for anxiety reaction under either the 
"old" or the "new" criteria for this disorder, have not 
been met; neither set of criteria is more favorable than the 
other.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400 and 9411 (2000), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for a Right Knee 
Disorder

Background

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, the Board observes 
that while the case was in remand status, the veteran was 
afforded a comprehensive Department of Veterans Affairs (VA) 
examination in April 1999.  The Board further notes that the 
results from this examination permit the Board to properly 
assess the veteran's service-connected right knee disability 
for rating purposes.  While the veteran's representative 
asserts at the veteran's hearing in August 1999 that the 
veteran is entitled to another VA examination due to the 
worsening of this service-connected disorder (transcript (T.) 
at pp. 17-18), a careful analysis of the veteran's statements 
reveals that he is contending that his disability has 
gradually worsened over time as opposed to any significant 
worsening since his previous VA examination in April 1999.  
The Board notes that the duty to assist may not necessarily 
include providing the veteran with a new examination in every 
instance where he or she has complained of worsening 
symptomatology, and that where a claimant affirmatively 
asserts that a further increase in disability has occurred 
subsequent to a prior examination and decision, an additional 
examination may be required.  See VAOPGCPREC 11-95; 38 C.F.R. 
§ 3.327(a) (2000) (reexaminations will be required where 
evidence indicates that there has been a material change in 
disability).  Neither the veteran nor his representative has 
specifically contended that the veteran's right knee 
disability has undergone a material change since the previous 
examination of April 1999.  

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional examination is necessary 
to evaluate this claim.  See 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000), based 
upon limitation in flexion and/or extension of the leg.  As 
will be shown more fully below, since the record does not 
reflect X-ray findings of this condition, the Board finds 
that it may not currently consider arthritis in the process 
of evaluating the veteran's entitlement to an increased or 
separate rating.

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  The 
veteran's left knee disorder is currently rated at 20 percent 
pursuant to Diagnostic Code 5257.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The history of this disability shows that service connection 
for a disorder of the right knee was originally granted by a 
rating decision in September 1947 and assigned a 
noncompensable rating from February 1946 to June 1947, and a 
10 percent evaluation, effective from June 1947, based on 
service medical records and VA medical examination.  Service 
medical records reflect that the veteran injured his knee on 
an obstacle course in 1943, and later reinjured the same knee 
in 1944.  June 1947 X-rays of the right knee were interpreted 
to reveal negative findings.  VA medical examination in 
August 1947 revealed a diagnosis that included internal 
derangement of the right knee joint.  

Thereafter, the 10 percent evaluation for this disability was 
continued in rating decisions in May 1948 and May 1950.  

VA outpatient records from June 1988 reflect that the veteran 
complained of intermittent right knee pain and noted that he 
had had X-rays taken in the past.  The diagnosis was 
degenerative joint disease (DJD), osteoarthritis.

In June 1993, the regional office (RO) denied a claim seeking 
an increased evaluation for the veteran's right knee 
disability.

VA medical examination in April 1999 revealed that the 
veteran reported a history of right knee injury in service 
followed by derangement and arthralgia.  He further reported 
that the diagnosis was based on clinical and X-ray findings, 
and that it was deemed to be secondary to injury sustained in 
the line of duty.  The veteran complained of right knee pain 
with weakness, stiffness, fatigue, and lack of endurance.  He 
also complained of constant pain with uncomfortable 
intermittent flare-ups, which occurred on a monthly basis and 
lasted a few days at a time.  Aggravating factors were 
reported as prolonged weight-bearing activities, walking, and 
cold weather.  Alleviating factors included resting and 
elevation of the leg.  The veteran's ability to engage in 
weight-bearing activities was reportedly severely reduced, 
but he denied having constitutional signs or symptoms of his 
joint condition.  He also denied current treatment or a 
prosthetic implant.

Specific examination of the extremities revealed no evidence 
of edema or varicose veins.  Examination of the bilateral 
knees indicated no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness, and the right knee range of motion was from 0 to 
130 degrees, with pain beginning at 120 degrees of flexion.  
Flexion against gravity was limited to 120 degrees, as was 
flexion against strong resistance.  Extension of the right 
knee was not hindered.  The left knee had full range of 
motion without pain.  Neurological evaluation revealed 
negative findings.  X-rays were interpreted to reveal no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality.  The diagnosis included diagnosis of 
right knee internal derangement, arthralgia.  The examiner 
commented that the effect of this diagnosis on the claimant's 
usual occupation was not pertinent, and that his daily 
activities were affected to a mild or moderate degree in any 
and all weight-bearing activities including kneeling, using 
stairs, and prolonged walking.  

At the veteran's hearing before a Member of the Board in 
August 2000, the veteran testified that the knee condition 
affected his ability to engage in everyday activities and the 
veteran asserted that the pain had worsened with age and 
arthritis, which had reportedly set in over the previous 10 
years (T. at p. 5).  He reported that he had had intermittent 
outpatient treatment for his right knee over the years, and 
that he suffered from intermittent flare-ups or swelling, 
which occurred one or two times a week and would last for 
hours or sometimes days (T. at p. 5).  The veteran believed 
that he should have an increased rating based on his pain and 
discomfort, and the financial hardships caused by this 
condition (T. at p. 6).  The veteran also noted that the knee 
had given out on him on a couple of occasions (T. at p. 7).  
The veteran's granddaughter stated that the veteran was not 
as active because of the arthritis in the veteran's right leg 
(T. at p. 16).  She also noted that he walked with cane and 
that he had been hospitalized at some point for a period of 
12 days (T. at p. 16).


Analysis

The Board has reviewed the pertinent evidence of record, and 
again notes that the right knee is currently rated at 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
will be shown more fully below, since the evidence at no time 
is reflective of the type of limitation in flexion or 
extension that warrants an evaluation in excess of 20 percent 
for limitation of flexion of the right leg under Diagnostic 
Code 5260, or limitation of extension under Diagnostic Code 
5261, in order to justify a higher evaluation, the Board will 
address Diagnostic Code 5257 and other applicable diagnostic 
criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knees or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  
In addition, there has also been no objective evidence of 
nerve damage so as to justify a separate or higher evaluation 
for nerve damage pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8540 (2000).  Therefore, the Board concludes that 
the only Diagnostic Code which may afford the veteran an 
increased rating based on the medical evidence which is 
currently of record would be Diagnostic Code 5257, which 
would permit a 30 percent evaluation for severe impairment of 
the right knee.

As was already noted, consideration of entitlement to a 
separate compensable rating for arthritis of the right knee 
is not for consideration as entitlement to service connection 
for arthritis requires that there be X-ray findings of 
arthritis and there are no such findings of record.  
Parenthetically, the Board would like to point out that even 
if the Board were permitted to consider arthritis in its 
consideration of entitlement to an increased or separate 
rating, the lack of compensable limitation of motion under 
Diagnostic Codes 5261 and 5261 would likely preclude the 
Board from assigning a separate 10 percent evaluation for 
arthritis.  In addition, as will be shown below, since there 
is little objective medical evidence of recurrent subluxation 
and lateral instability, if the Board were to rely on the 
veteran's complaints of pain on functional use under 
38 C.F.R. § 4.40, 4.45, and 4.59, together with 
noncompensable limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 in order to justify a separate 
rating for arthritis, since some of this same symptomatology 
is what arguably justifies the current 20 percent evaluation 
under Diagnostic Code 5257, it is likely that that 20 percent 
evaluation would have to be reduced to 10 percent.  38 C.F.R. 
§ 4.14 (2000) prohibits the evaluation of the same disability 
under various diagnoses.

The veteran has consistently complained of recurrent right 
knee pain, which reportedly limits the veteran from engaging 
in certain activities.  However, while the record contains 
various subjective complaints, objective evaluations in both 
outpatient and examination settings discloses minimal, if 
any, clinical evidence of subluxation or lateral instability 
of either knee, and the overall limitation on functional use 
has been described as mild or moderate.  Because the record 
reflects an April 1999 evaluation in which objective testing 
for subluxation or laxity was negative, the Board must attach 
great probative weight to the objective evidence as opposed 
to the subjective perceptions of a lay claimant.  Plainly, 
the objective evidence fails to demonstrate severe 
impairment.  Accordingly, the Board is unable to conclude 
that more than moderate impairment due to recurrent 
subluxation or lateral instability is demonstrated by the 
record.  Thus, the Board finds that no more than a 20 percent 
evaluation is warranted for the veteran's right knee under 
Code 5257.  Because pain is already considered part of the 
basis for the current rating assigned for the right knee in 
the face of minimal clinical findings, it also could not form 
the basis for a higher evaluation under Code 5257 without 
violating the rule against pyramiding.  38 C.F.R. § 4.14.

In reaching this determination, the Board has carefully 
considered the subjective description of symptoms.  The Board 
must ultimately conclude, however, that more probative weight 
must be given to the objective findings in determining 
whether the current manifestations fit under the schedular 
criteria.  Since the clear weight of the most probative 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.


II.  Entitlement to an Increased Evaluation for Anxiety 
Reaction

Background

The Board also finds that this claim has been adequately 
developed pursuant to the Board's remand of October 1997 and 
the VCAA.  Just as was the case with the claim for increased 
rating for a right knee disorder, the veteran was afforded a 
comprehensive VA examination which permits the Board to 
properly assess the veteran's psychiatric disorder for rating 
purposes, and for the same reasons discussed with respect to 
the right knee disorder, the Board does not find that further 
examination is required based on the lack of any allegation 
or evidence of any material worsening of this disorder since 
previous examination in March 1999. 
The history of this disability shows that service connection 
for anxiety reaction was originally granted by a rating 
decision in August 1946 and assigned a 30 percent rating from 
February 1946, based on service medical records and VA 
medical examination.  

Thereafter, in September 1947, the veteran was notified of 
the RO's intention to reduce the rating of this disability 
from 30 to 10 percent, and the rating was later reduced to 10 
percent, effective from December 1947.  

VA outpatient records for the period of August 1985 to July 
1990 reflect that in August 1985, vocational rehabilitation 
evaluation revealed that the veteran complained of being 
bothered by his nerves and that he had sleep problems.  At 
this time he found that his position as school-crossing guard 
was getting on his nerves and he was eager to find a position 
consistent with his background as a typist.  In February 
1986, the veteran complained that his condition had worsened 
and he was advised to consider applying for benefits with the 
Social Security Administration (SSA).  In June 1986, it was 
noted that the veteran had applied for SSA benefits, and in 
May 1988, it was indicated that he was in receipt of $133 
from SSA.  In December 1988, he complained of a little stress 
reportedly due to a situation at home, and in April 1989, the 
veteran sought assistance with respect to a family situation 
involving his daughter and granddaughter.  In July 1989, it 
was noted that the veteran was repaying a SSA overpayment as 
he was apparently not eligible for SSA.  

While a January 1991 personal hearing did not involve the 
subject claim, the veteran did offer testimony that he was 
taking medication for his nervous condition (T. at p. 12).  

A VA outpatient record from March 1991 reflects that the 
veteran was reportedly being "stressed" by an unidentified 
individual who was not a member of his family.  It was noted 
that the veteran was not acting inappropriately to the 
situation.

In June 1993, the RO denied a claim seeking an increased 
evaluation for the veteran's anxiety reaction.

VA examination in March 1999 revealed that the examiner did 
not find that the veteran presented with an anxiety disorder.  
The veteran did report that he would occasionally have dreams 
about his deceased spouse, but that he thought positively 
about her and had no crying episodes.  He denied feelings of 
worthlessness, hopelessness, and any mood disorder or thought 
disorder.  He also indicated that he slept an average of 
seven to eight hours.  The examiner also noted that the 
veteran did not exhibit any symptoms of neurosis or anxiety 
during the interview process.  The veteran denied being 
treated for his psychiatric disorder on an inpatient or 
outpatient basis.  The veteran currently lived with his 
grandchildren, and reportedly socialized with approximately 
five friends.  He denied problems with communication and 
interaction with his friends.  He liked to play the violin 
and would sing daily.  The veteran also liked to socialize 
with his friends.

Mental status examination revealed that the veteran appeared 
in a clean hygienic state with neat clothing, and his 
behavior was characterized by normal alertness, attention 
span and posture.  His general attitude was characterized by 
an adequate effort, interest and compliance, and he denied 
any suicidal or homicidal ideation or delusional thoughts.  
He also denied any thought insertion, obsessive thoughts, 
thought broadcasting, or any hallucinations.  He further 
denied any history of derealization, flashbacks or increased 
arousals or cues reminding the veteran of his time in the 
service.  The veteran's thought process was manifested by 
logical associations and an unremarkable style.  Mood was 
found to be good and affect was considered to be in the 
normal range.  The veteran's insight and judgment were 
considered fair.  The examiner provided only one Axis I 
diagnosis of bereavement (resolved), and assigned the veteran 
a global assessment of functioning (GAF) scale score of 65.  
The examiner commented that the veteran exhibited no acute 
symptoms of depression, anxiety or post-traumatic stress 
disorder during the interview process, but did note decreased 
social functioning secondary to the death of the veteran's 
spouse.  However, it was also noted that there was no acute 
distress or anxiety attached to this event, and the veteran 
was found to be capable of concentrating adequately to 
maintain a regular work scheduled if he chose to do so.  The 
examiner also found that the veteran could work effectively 
with others, based on the fact that he continued to have a 
good relationship with his family and his interaction with 
the examiner.

VA medical examination in April 1999 noted that the veteran 
reported a history of depression since his spouse passed away 
in September 1995, and that he had sleep problems. 

At the veteran's hearing before a Member of the Board in 
August 2000, the veteran indicated that he was currently 
receiving dialysis on Tuesday, Thursday, and Saturday (T. at 
p. 10).  The veteran indicated that thoughts of his deceased 
spouse and other family would become depressing, but that his 
music would provide a diversion (T. at p. 10).  Over a period 
of time, the veteran had developed a reaction to the loss of 
his spouse and friends (T. at pp. 11-12).  The granddaughter 
of the veteran noted that the veteran got along with her 
child (T. at p. 15).  She further indicated that he had 
recently been put on medication to help with obsessing and 
sleep problems (T. at p. 16).  His granddaughter believed 
that the veteran's mental status had worsened over the 
previous five to seven years (T. at p. 16).  She told an 
unidentified psychiatrist that although the veteran had his 
own room, at night she would overhear him talking as if 
someone was with him (T. at p. 17).


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "new" 
criteria direct that a 10 percent evaluation is warranted if 
there is occupational and social impairment due to mild or 
transient symptoms with decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Codes 9400 and 9411.

The "old" criteria provide a 30 percent evaluation if there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the initiative, flexibility, efficiency and 
reliability levels are so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. Part 4, Codes 9400 and 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability, which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period prior to 
November 7, 1996 solely under the "old" criteria as 
required pursuant to VAOPGCPREC 3-2000, the Board initially 
notes that with the exception of a March 1991 report from the 
veteran of being "stressed" by an unidentified individual, 
there is a lack of any relevant treatment records, and that 
this is consistent with the veteran's statement at the time 
of his subsequent March 1999 examination that he had never 
received outpatient treatment for any psychiatric disorder.  
During this period, while the record reveals that the 
veteran's spouse passed away in 1995 and that he thereafter 
became depressed and had sleep problems, there is no 
indication that he sought care at that time for this 
disability, or became estranged from his remaining family and 
friends.  

As was noted above, for a 30 percent evaluation under the 
"old" criteria, the evidence must demonstrate definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and evidence that 
initiative, flexibility, efficiency and reliability levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment.  Consequently, 
while the Board appreciates the veteran's sleep problems and 
other reported symptoms prior to November 7, 1996, the Board 
finds that the veteran's anxiety reaction symptoms during 
this time period as demonstrated by their impact on the 
veteran both socially and industrially were not of such 
severity to rise to the level of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and a reduction of initiative, 
flexibility, efficiency and reliability levels so reduced by 
reason of psychoneurotic symptoms as to result in definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).  Thus, the Board 
finds that an evaluation for the veteran's anxiety reaction 
in excess of 10 percent prior to November 7, 1996 under the 
"old" criteria is not warranted.

Clearly, the veteran's psychiatric disorder for the pertinent 
period prior to November 7, 1996 does not meet the type of 
considerable occupational and/or social impairment warranted 
for a 50 percent rating, the severe occupational and/or 
social impairment warranted for a 70 percent rating, or the 
total occupational and/or social impairment warranted for a 
100 percent rating, under the "old" criteria.  The Board 
notes once again that while the veteran does report sleep 
disturbance and depression during this period which are 
significant symptoms for appellate consideration, the Board 
finds that these symptoms alone do not justify an increased 
rating in the context of the overall level of industrial and 
social impairment.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
however, the Board notes that with the exception of the 
testimony of the veteran and the veteran's granddaughter from 
August 2000, the Board decision will be based on the results 
from the March 1999 VA psychiatric examination, and that this 
evidence does not entitle the veteran to an evaluation in 
excess of 10 percent for anxiety reaction under either 
criterion.  In this regard, the Board notes that the March 
1999 examiner did not find that the veteran exhibited any 
symptoms of an anxiety disorder and that the veteran's 
complaints and symptoms consisted of some decreased social 
functioning secondary to the death of the veteran's spouse.  
Moreover, the examiner found that the veteran was capable of 
concentrating adequately to maintain a regular work scheduled 
if he chose to do so, and that he could work effectively with 
others, based on the fact that he continued to have a good 
relationship with his family and his interaction with the 
examiner.  While the veteran was assigned a GAF of 65, the 
only Axis I diagnosis related to resolved bereavement, and 
thus, this may not serve as a basis for an increased 
evaluation for the veteran's service-connected anxiety 
reaction.  The Board further finds that it is unable to 
distinguish on the facts of this case how either the "old" 
or the "new" criteria could be found to be more favorable.  
In any event, a rating higher than 10 percent is not 
warranted under either the "old" or the "new" criteria.  

Accordingly, while the Board notes that the veteran and his 
granddaughter assert a worsening of the symptoms related to 
this service-connected disability, the medical evidence still 
does not demonstrate more than mild social impairment and 
little or no industrial impact, especially as specifically 
related to the service-connected disability.  Thus, the Board 
must also conclude that the veteran's anxiety reaction since 
November 7, 1996 continues to be manifested by symptoms that 
do not more nearly approximate definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and a reduction of initiative, 
flexibility, efficiency and reliability levels so reduced by 
reason of psychoneurotic symptoms as to result in the type of 
definite industrial impairment required for a 30 percent 
evaluation under the "old" rating criteria previously found 
in 38 C.F.R. § 4.132, Diagnostic Code 9411 for this 
disability, or the kind of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
consistent with a 30 percent evaluation under the "new" 
criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
38 C.F.R. § 4.7.

The Board further notes that the veteran's psychiatric 
disorder does not meet the type of considerable occupational 
and/or social impairment warranted for a 50 percent rating, 
the severe occupational and/or social impairment warranted 
for a 70 percent rating, or the total occupational and/or 
social impairment warranted for a 100 percent rating, under 
either the "old" or "new" criteria.  Once again, the Board 
finds that while the veteran has complained of an increase in 
sleep disturbance and depression, and other symptoms 
significant for appellate consideration, the Board finds that 
these symptoms have largely been related to nonservice-
connected disability and do not justify an increased rating 
for his service-connected disability.


ORDER

Entitlement to a rating in excess of 20 percent rating for a 
right knee disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
anxiety reaction is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

